BBIF Government Securities Fund BBIF Money Fund BBIF Tax-Exempt Fund BBIF Treasury Fund BIF Government Securities Fund BIF Money Fund BIF Multi-State Municipal Series Trust BIF California Municipal Money Fund BIF Connecticut Municipal Money Fund BIF Massachusetts Municipal Money Fund BIF New Jersey Municipal Money Fund BIF New York Municipal Money Fund BIF Ohio Municipal Money Fund BIF Tax-Exempt Fund BIF Treasury Fund BlackRock Financial Institutions Series Trust BlackRock Summit Cash Reserves Fund BlackRock Funds BlackRock Money Market Portfolio BlackRock U.S. Treasury Money Market Portfolio BlackRock Municipal Money Market Portfolio BlackRock New Jersey Municipal Money Market Portfolio BlackRock North Carolina Municipal Money Market Portfolio BlackRock Ohio Municipal Money Market Portfolio BlackRock Pennsylvania Municipal Money Market Portfolio BlackRock Virginia Municipal Money Market Portfolio Ready Assets Prime Money Fund Ready Assets U.S.A. Government Money Fund Ready Assets U.S. Treasury Money Fund Retirement Series Trust Retirement Reserves Money Fund (each, a Fund and collectively, the Funds) Supplement dated June 11, 2015 to the Prospectuses of each Fund Effective immediately, the following change is made to each Funds Prospectus(es): In the section in the Prospectus captioned Account Information  How to Buy, Sell and Transfer Shares, Account Information  How to Buy, Sell and Exchange Shares or Account Information  How to Buy, Sell, Exchange and Transfer Shares, as applicable, the following paragraph is hereby added as the second paragraph of such section: Fund shares have not been registered for sale outside of the United States. This prospectus is not intended for distribution to prospective investors outside of the United States. Fund shares are generally not marketed or sold to investors domiciled outside of the United States, even, with regard to individuals, if they are citizens or lawful permanent residents of the United States, except with the consent of the Distributor. Shareholders should retain this Supplement for future reference. PRO-MULTI-MM-0615SUP
